                           1   MORRISON & FOERSTER LLP
                               Joshua Hill, Jr.
                           2   Christine Y. Wong
                               425 Market Street
                           3   San Francisco, CA 94105
                               Tel: (415) 268-7000
                           4   Fax: (415) 268-7522

                           5   Proposed Special Regulatory Counsel for Debtors
                               and Debtors in Possession
                           6

                           7

                           8                            UNITED STATES BANKRUPTCY COURT
                           9                            NORTHERN DISTRICT OF CALIFORNIA
                          10                                     SAN FRANCISCO DIVISION
                          11

                          12                                                     Bankruptcy Case
                               In re                                             No. 19-30088 (DM)
Morrison & Foerster LLP




                          13
San Francisco, CA 94105




                               PG&E CORPORATION,                                 Chapter 11
   425 Market Street




                          14
                                       - and -                                   (Lead Case)
                          15
                               PACIFIC GAS AND ELECTRIC                          (Jointly Administered)
                          16   COMPANY,
                                                                                 DECLARATION OF JOSHUA HILL, JR.
                          17                          Debtors.                   IN SUPPORT OF APPLICATION OF
                                                                                 DEBTORS PURSUANT TO 11 U.S.C. §
                          18    Affects PG&E Corporation                        327(A) AND FED. R. BANKR. P. 2014(A)
                                Affects Pacific Gas and Electric Company        AND 2016 FOR AUTHORITY TO
                          19    Affects both Debtors                            RETAIN AND EMPLOY MORRISON &
                                                                                 FOERSTER LLP AS SPECIAL
                          20   * All papers shall be filed in the Lead Case,     REGULATORY COUNSEL FOR THE
                               No. 19-30088 (DM).                                DEBTORS EFFECTIVE AS OF THE
                          21                                                     PETITION DATE

                          22                                                     Date: June 12, 2019
                                                                                 Time: 9:30 a.m. (Pacific Time)
                          23                                                     Place: United States Bankruptcy Court
                                                                                        Courtroom 17, 16th Floor
                          24                                                            San Francisco, CA 94102

                          25                                                     Objection Deadline: June 5, 2019
                          26                                                                         4:00 p.m. (Pacific Time)

                          27
                          28


                          Case: 19-30088     Doc# 2194     Filed: 05/22/19     Entered: 05/22/19 17:42:12    Page 1 of
                                                                        9
                           1          I, Joshua Hill, Jr., pursuant to 28 U.S.C. § 1746, to the best of my knowledge and belief,

                           2   and after reasonable inquiry, declare as follows:

                           3          I am a partner in the law firm of Morrison & Foerster LLP (“Morrison & Foerster” or

                           4   the “Firm”), with offices at 425 Market Street, San Francisco, CA 94105, among other locations,

                           5   and I am duly authorized to make this declaration (the “Declaration”) on behalf of Morrison &

                           6   Foerster. I am an attorney duly admitted and in good standing to practice before the Courts of the

                           7   States of California, New York, and Texas; the United States District Courts for the Eastern

                           8   District of New York and the Northern District of California; and the United States Court of

                           9   Appeals for the Ninth Circuit. There are no disciplinary proceedings pending against me.

                          10          This Declaration is submitted pursuant to section 327(e) of Title 11 of the United States

                          11   Code (the “Bankruptcy Code”) and Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy

                          12   Procedure (the “Bankruptcy Rules”) and the Local Bankruptcy Rules of the United States
Morrison & Foerster LLP




                          13   Bankruptcy Court for the Northern District of California (the “Local Bankruptcy Rules”) in
San Francisco, CA 94105
   425 Market Street




                          14   support of the Application of Debtors Pursuant to 11 U.S.C. § 327(e) and Fed. R. Bankr. P.

                          15   2014(a) and 2016 for Authority to Retain and Employ Morrison & Foerster LLP as Special

                          16   Regulatory Counsel for the Debtors Effective as of the Petition Date (the “Application”),1 filed

                          17   contemporaneously herewith.

                          18                                   SERVICES TO BE PROVIDED
                          19          Morrison & Foerster is a global law firm employing more than 1,000 attorneys across 17

                          20   offices world-wide. Since early 2018, Morrison & Foerster has served as regulatory defense

                          21   counsel to the Debtors, and has provided the Debtors with legal advice concerning certain

                          22   ongoing governmental investigations (collectively, the “Special Counsel Matters”), including

                          23   the California Public Utility Commission’s (“CPUC”) investigation into the Debtors’

                          24   involvement with recent wildfires in Northern California.        As a result of its prepetition

                          25   representation of the Debtors, Morrison & Foerster has acquired familiarity with the Debtors’

                          26

                          27          1
                                        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed
                               to them in the Application.
                          28
                                                                                   2
                          Case: 19-30088    Doc# 2194      Filed: 05/22/19     Entered: 05/22/19 17:42:12      Page 2 of
                                                                        9
                           1   operations generally, as well as in-depth knowledge of the facts and circumstances specific to the

                           2   Special Counsel Matters. The Firm has extensive experience in and knowledge of the energy

                           3   industry, as well as recognized expertise in the field of regulatory defense, criminal

                           4   investigations, and litigation involving state and federal government entities. The professionals

                           5   who will be primarily responsible for this engagement have advised clients with respect to

                           6   regulatory compliance, managing investigations and related litigation, and risk assessment.

                           7          In connection with these Chapter 11 Cases, the Debtors have requested that Morrison &

                           8   Foerster provide a range of services in connection with the Special Counsel Matters, including,

                           9   but not limited to, the following:

                          10                  a.      advising and representing the Debtors generally in connection with
                                                      ongoing investigations conducted by the Safety and Enforcement
                          11                          Division of the CPUC (“SED”), including by performing legal and
                                                      factual due diligence, analyzing documents, conducting interviews,
                          12                          and formulating responses to inquiries received from CPUC
                                                      (including the following data requests issued by the SED: Camp Fire
Morrison & Foerster LLP




                          13
San Francisco, CA 94105




                                                      SED-001 through SED-006; North Bay Fire SED-006 and SED-007;
                                                      and other miscellaneous data requests);
   425 Market Street




                          14
                                              b.      formulating strategy in advance of and preparing on behalf of the
                          15                          Debtors necessary motions, applications, objections, and other
                                                      filings in any Orders Instituting Investigation commenced by the
                          16                          SED relating to alleged violations of state laws and regulations in
                                                      connection with the 2017 and 2018 wildfires;
                          17
                                              c.      advising and representing the Debtors generally in connection with
                          18                          any Notices of Violation or Electric Safety Citations, pursuant to
                                                      CPUC Resolution ALJ-274, commenced by the SED relating to
                          19                          alleged violations of state laws and regulations in connection with
                                                      the 2017 and 2018 wildfires;
                          20
                                              d.      negotiating with the SED and other regulatory bodies, as
                          21                          appropriate;
                          22                  e.      advising and representing the Utility regarding its rights and
                                                      obligations under its Transportation Services Agreements with Ruby
                          23                          Pipeline, L.L.C.; and
                          24                  f.      performing all other necessary legal services in connection with the
                                                      foregoing.
                          25
                                                            PROFESSIONAL COMPENSATION
                          26
                                      As of the date of execution of this Declaration, the ranges of Morrison & Foerster’s
                          27
                               standard hourly rates are as follows:
                          28
                                                                               3
                          Case: 19-30088    Doc# 2194       Filed: 05/22/19   Entered: 05/22/19 17:42:12       Page 3 of
                                                                         9
                           1                  a.      the hourly rates for partners range from $925 per hour to $1,500 per
                                                      hour, based upon a variety of factors, including seniority, distinction,
                           2                          and expertise in one’s field;

                           3                  b.      the hourly rates for “of counsel” and “senior of counsel” range from
                                                      $750 per hour to $1,380 per hour;
                           4
                                              c.      the hourly rates for attorneys and associates range from $510 per
                           5                          hour to $850 per hour; and

                           6                  d.      the hourly rates for paraprofessionals range from $255 per hour to
                                                      $460 per hour.
                           7
                                      In connection with the competitive RFP process through which Morrison & Foerster was
                           8
                               selected to represent the Debtors with respect to the Special Counsel Matters, the Debtors
                           9
                               negotiated certain billing rate and volume discounts from the standard rates set forth above, as
                          10
                               reflected in the engagement letter attached as Exhibit A hereto. Morrison & Foerster’s hourly
                          11
                               rates are subject to periodic adjustments to reflect economic and other conditions. Any such
                          12
                               adjustments will be reflected in Morrison & Foerster’s fee requests. There are no alternative fee
Morrison & Foerster LLP




                          13
San Francisco, CA 94105




                               arrangements from customary billing. Further, no professional varies his or her rate based on
   425 Market Street




                          14
                               geographic location.
                          15
                                      It is Morrison & Foerster’s policy to charge its clients in all areas of practice for out-of-
                          16
                               pocket expenses incurred in connection with the client’s case. The expenses charged to clients
                          17
                               include, among other things, mail and express mail, special or hand delivery, outgoing facsimiles,
                          18
                               photocopying, scanning and/or printing, computer assisted research (which shall not be more than
                          19
                               the actual cost incurred by Morrison & Foerster in performing such research), travel, “working
                          20
                               meals,” transcription, as well as non-ordinary overhead expenses such as secretarial and other
                          21
                               overtime. Morrison & Foerster will charge for these expenses in a manner and at rates consistent
                          22
                               with charges made generally to its other clients.
                          23
                                            DISINTERESTEDNESS AND DISCLOSURE OF CONNECTIONS
                          24
                                      In order to ascertain Morrison & Foerster’s “connections,” as that term is used in
                          25
                               Bankruptcy Rule 2014, with the Debtors, the Debtors’ creditors, and other parties-in-interest in
                          26
                               these Chapter 11 Cases, the Firm’s New Business Department, under the supervision of Morrison
                          27
                               & Foerster attorneys, conducted an internal search to identify any “connections” with any
                          28
                                                                                   4
                          Case: 19-30088    Doc# 2194      Filed: 05/22/19     Entered: 05/22/19 17:42:12         Page 4 of
                                                                        9
                           1   creditors and parties-in-interest as of the Petition Date based on a list provided to Morrison &

                           2   Foerster by the Debtors’ lead bankruptcy counsel (collectively, the “Interested Parties”). This

                           3   internal inquiry regarding the Interested Parties was performed by Morrison and Foerster’s New

                           4   Business Department using Morrison & Foerster’s conflict database to determine if Morrison &

                           5   Foerster currently represents or formerly represented any of the Interested Parties within the past

                           6   two years, and if so, whether such representation involved the Special Counsel Matters. Attached

                           7   as Schedule 1 hereto is a list of the categories of Interested Parties that Morrison & Foerster has

                           8   searched to date.

                           9          Morrison & Foerster searched the names of the Interested Parties in a computer system

                          10   containing the names of current and former clients of Morrison & Foerster. This search revealed

                          11   that certain Interested Parties are or may be current clients of Morrison & Foerster, or may have

                          12   been former clients of Morrison & Foerster within the past two years, as identified on the list
Morrison & Foerster LLP




                          13   attached to this Declaration as Schedule 2.
San Francisco, CA 94105
   425 Market Street




                          14          Based on the results of this search, and through direct inquiries with Morrison & Foerster

                          15   attorneys as necessary, it was determined that the representation of the Interested Parties

                          16   disclosed on Schedule 2 hereto concerned matters unrelated to the Special Counsel Matters.

                          17          The status of entities identified as Interested Parties by the Debtors may have changed or

                          18   could change during the pendency of the Chapter 11 Cases without Morrison & Foerster’s

                          19   knowledge. Morrison & Foerster will periodically review its files during the pendency of these

                          20   chapter 11 cases to ensure that no conflicts or other disqualifying circumstances exist or arise. If

                          21   any new or relevant facts or relationships are discovered or arise, Morrison & Foerster will use

                          22   reasonable efforts to identify such further developments and will promptly file a supplemental

                          23   declaration, as required by Bankruptcy Rule 2014(a).

                          24          Morrison & Foerster does not hold or represent any interest adverse to the Debtors’ estates

                          25   and, except as disclosed on Schedule 2, does not have any “connections” to the Debtors’

                          26   creditors, affiliates, other parties-in-interest and potential parties-in-interest, the Office of the

                          27   United States Trustee for Region 17 and attorneys employed by such office, or any judge in the

                          28   United States Bankruptcy Court for the Northern District of California.
                                                                                5
                          Case: 19-30088    Doc# 2194      Filed: 05/22/19     Entered: 05/22/19 17:42:12        Page 5 of
                                                                        9
                           1          As specifically set forth below and in the attached Schedules, Morrison & Foerster

                           2   represents or has represented certain Interested Parties in matters unrelated to the Special Counsel

                           3   Matters.

                           4          As part of its customary practice, Morrison & Foerster is retained in cases, proceedings,

                           5   and transactions involving many different parties throughout the United States and worldwide,

                           6   some of whom may represent or be employed by the Debtors, claimants, and parties-in-interest in

                           7   these chapter 11 cases.

                           8          Pursuant to section 327(e) of the Bankruptcy Code, Morrison & Foerster is not

                           9   disqualified from acting as the Debtors’ special regulatory counsel merely because it previously

                          10   represented or currently represents the Debtors’ creditors, or other parties in interest in matters

                          11   unrelated to the Special Counsel Matters. Such parties are identified in Schedule 2 to this

                          12   Declaration. To the extent they are significant in the context of these chapter 11 cases and
Morrison & Foerster LLP




                          13   involved work performed within the last two years, Morrison & Foerster’s relationships with
San Francisco, CA 94105
   425 Market Street




                          14   certain of those parties are described in further detail below.

                          15          Susan Mac Cormac, a corporate partner in Morrison & Foerster’s San Francisco office,

                          16   previously participated in public forums hosted by CPUC relating to the Debtors’ corporate

                          17   governance. Her participation in these public forums has concluded. Ms. Mac Cormac was not

                          18   compensated for her participation in these public forums, nor was the Firm engaged by CPUC to

                          19   provide legal services. Morrison & Foerster does not believe this poses a conflict of interest, and

                          20   only notes this connection in the spirit of full disclosure.

                          21          For fiscal year 2018, of the Interested Parties searched, Bank of America, N.A. and

                          22   McKinsey & Co. accounted for more than 1% of the value of the time billed to client matters by

                          23   Morrison & Foerster. Morrison & Foerster represents these entities in matters unrelated to the

                          24   Special Counsel Matters.

                          25          Attorneys in Morrison & Foerster’s Business Restructuring and Insolvency Group

                          26   (“BRIG”), principally located in the Firm’s New York office, represent certain parties in relation

                          27   to the Debtors, including investors in the Debtors’ capital structure, power supply contract

                          28   counterparties, and co-investors in power projects. None of these parties accounted for more than
                                                                                  6
                          Case: 19-30088     Doc# 2194      Filed: 05/22/19      Entered: 05/22/19 17:42:12     Page 6 of
                                                                         9
                           1   1% of the value of the time billed to clients by Morrison & Foerster in fiscal year 2018. Further,

                           2   the Debtors are aware of these representations, and have agreed to waive any potential conflict

                           3   associated with those representations.

                           4          BRIG attorneys have also been engaged by United Parcel Service (“UPS”) to monitor the

                           5   Debtors’ bankruptcy cases generally and, if necessary, file a proof of claim on UPS’ behalf. UPS

                           6   accounted for more than 1% of the value of the time billed to clients by Morrison & Foerster in

                           7   fiscal year 2018. The Debtors are aware of Morrison & Foerster’s representation of UPS, and

                           8   have agreed to waive any potential conflict associated with this representation.           However,

                           9   Morrison & Foerster will not represent UPS in any litigation against the Debtors.

                          10          Morrison & Foerster has implemented informational and ethical walls to screen attorneys

                          11   representing the Debtors from BRIG attorneys providing services to these other clients. These

                          12   walls have been established in accordance with Morrison & Foerster’s customary practices and
Morrison & Foerster LLP




                          13   procedures, and will prevent BRIG attorneys providing services to the clients identified herein
San Francisco, CA 94105
   425 Market Street




                          14   from accessing documents and other information relating to the Special Counsel Matters, and vice

                          15   versa. For the avoidance of doubt, none of the Morrison & Foerster attorneys representing the

                          16   Debtors with respect to the Special Counsel Matters will be representing any of these other clients

                          17   in connection with the Chapter 11 Cases.

                          18          Morrison & Foerster will not represent the Debtors in any adversary proceeding, contested

                          19   matters, or other litigation against any current client of Morrison & Foerster without obtaining

                          20   waivers where necessary or appropriate. Morrison & Foerster will notify the United States

                          21   Trustee of any waivers it receives during the pendency of the Debtors’ bankruptcy cases. If any

                          22   matters arise with respect to which Morrison & Foerster cannot obtain a necessary waiver, the

                          23   Debtors will utilize other counsel to represent the interests and act on behalf of the Debtors.

                          24                   STATEMENT REGARDING U.S. TRUSTEE GUIDELINES
                          25          Morrison & Foerster intends to apply for compensation for professional services rendered
                          26   in connection with these Chapter 11 cases subject to the approval of this Court and in compliance

                          27   with applicable provisions of the Bankruptcy Code, Federal and Local Bankruptcy Rules, and

                          28   O rders of the Court entered in these cases concerning compensation of professionals, on an
                                                                                 7
                          Case: 19-30088    Doc# 2194       Filed: 05/22/19     Entered: 05/22/19 17:42:12        Page 7 of
                                                                         9
                           1   hourly basis, plus reimbursement of actual, necessary expenses and other charges incurred by the

                           2   firm. Morrison & Foerster has not been paid any retainer against which to bill fees and expenses.

                           3          The following is provided in response to the request for additional information set forth in

                           4   ¶ D.1 of the Guidelines for Reviewing Applications for Compensation and Reimbursement of

                           5   Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (the “Revised

                           6   Guidelines”):

                           7   Question:       Did you agree to any variations from, or alternatives to, your standard or
                                               customary billing arrangements for this engagement?
                           8
                               Response:       As part of the competitive RFP process through which Morrison &
                           9                   Foerster was selected to represent the Debtors with respect to the Special
                                               Counsel Matters, the Debtors negotiated billing rate and volume
                          10                   discounts from the Firm’s standard hourly rates, as reflected in the
                                               engagement letter attached as Exhibit A hereto.
                          11
                               Question:       Do any of the professionals included in this engagement vary their rate
                          12                   based on the geographic location of the bankruptcy case?
Morrison & Foerster LLP




                          13
San Francisco, CA 94105




                               Response:       No.
   425 Market Street




                          14   Question:       If you represented the client in the twelve (12) months prepetition,
                                               disclose your billing rates and material financial terms for the prepetition
                          15                   engagement, including any adjustments during the 12 months
                                               prepetition. If your billing rates and material financial terms have
                          16                   changed postpetition, explain the difference and the reasons for the
                                               difference.
                          17
                               Response:       Morrison & Foerster represented the Debtors for approximately 12
                          18                   months prior to the Petition Date. Morrison & Foerster’s customary
                                               billing rates at the beginning of the engagement were $725 to $1,400 for
                          19                   partners and counsel, $460 to $835 for associates, and $230 to $440 for
                                               paraprofessionals. In January 2019, Morrison & Foerster adjusted its
                          20                   standard billing rates for attorneys and paralegals in the ordinary course.
                                               Morrison & Foerster’s billing rates have not changed since the Petition
                          21                   Date.
                          22   Question:       Has your client approved your prospective budget and staffing plan, and,
                                               if so, for what budget period?
                          23
                               Response:       Morrison & Foerster is developing a budget and staffing plan for these
                          24                   Chapter 11 Cases.
                          25          Morrison & Foerster intends to make a reasonable effort to comply with the U.S. Trustee's

                          26   requests for information and additional disclosures as set forth in the Appendix B of the Revised

                          27   Guidelines, both in connection with the Application and the interim and final fee application to be

                          28   filed by Morrison & Foerster in these Chapter 11 Cases.
                                                                                 8
                          Case: 19-30088    Doc# 2194       Filed: 05/22/19     Entered: 05/22/19 17:42:12         Page 8 of
                                                                         9
                           1          No promises have been received by Morrison & Foerster nor any partner, counsel, or

                           2   associate thereof as to compensation in connection with this case other than in accordance with

                           3   the provisions of the Bankruptcy Code.

                           4          No agreement exists, nor will any be made, to share any compensation received by

                           5   Morrison & Foerster for its services with any other person or firm.

                           6          Morrison & Foerster will abide by the terms of any administrative order establishing

                           7   procedures for professional compensation and reimbursement entered in these cases.

                           8          I hereby declare under the penalty of perjury that the foregoing is true and correct.

                           9

                          10         Executed on May 22, 2019                /s/ Joshua Hill, Jr.
                                                                             Joshua Hill, Jr.
                          11

                          12
Morrison & Foerster LLP




                          13
San Francisco, CA 94105
   425 Market Street




                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27
                          28
                                                                                9
                          Case: 19-30088    Doc# 2194      Filed: 05/22/19     Entered: 05/22/19 17:42:12        Page 9 of
                                                                        9
